OFPlCE
          OFTHEATTORNEY
                     GENERAL.
                           swrc OPTEXILS
     JOHN     CORNYN




                                                October 27.2000



The Honorable Susan D. Reed                               Opinion No. JC-0300
Bexar County Criminal District Attorney
Bexar County Justice Center                               Re: Whether under section 3 12.206(a) of the Tax
300 Dolorosa, 5th Floor                                   Code a county commissioners court is authorized
San Antonio, Texas 7871 l-2548                            to enter into a tax abatement agreement only with
                                                          the owner of taxable real property, and related
                                                          questions (RQ-0212-JC)


Dear Ms. Reed:

         The Property Redevelopment and Tax Abatement Act, chapter 3 12 of the Tax Code, allows
the governing bodies oftaxing units to enter into tax abatement agreements with respect to property
located in a reinvestment     zone, under certain circumstances,     for the purpose of economic
development of the property.      You ask whether under section 312.206(a) of the Tax Code, a
commissioners court is authorized to enter into a tax abatement agreement only with the “owner of
taxable real property.“’ See TEX. TAX CODE ANN. 5 312.206(a) (Vernon Supp. 2000). If the
commissioners court is so limited, you also ask whether an owner of a leasehold interest in tax-
exempt real property may be considered an “owner of taxable real property” for the purposes of
section 312.206(a). See Request Letter, note 1, at 2, 7. We conclude that section 312.206(a)
authorizes a commissioners court to enter into a tax abatement agreement only with the “owner of
taxable real property” and that the owner of a leasehold interest in tax-exempt real property is not
such an “owner of taxable real property.”

        The circumstances prompting your request are as follows: The Commissioners         Court of
Bexar County has entered into a tax abatement agreement with Boeing Aerospace Operations, Inc.
(“Boeing”) for a ten-year term conditioned on Boeing investing in tangible personal property to be
located at its leased facility at Kelly Air Force Base in San Antonio. The federally owned base,
which is being realigned and will close in the year 2001, is located in the San Antonio Defense
Economic Readjustment Zone (the “Zone”) established by the City of San Antonio (the “City”)
pursuant to chapter 23 10 ofthe Government Code. Boeing leases its facility from the Greater Kelly
Development Authority (the “GKDA”), the Zone’s administrative authority, to which the property
has been conditionally conveyed by the federal government. Pursuant to chapter 2310, designation
of an area as a readjustment zone constitutes designation of the area as a reinvestment zone for tax



          ‘Letter from Honorable Susan D. Reed, Bexar County Criminal District Attorney, to Honorable   John Comyn
at 3, 7 (Mar. 30,200O) (on tile with opinion Committee) [hereinafter Request Letter].
The Honorable     Susan D. Reed - Page 2                (JC-0300)




abatement purposes under chapter 312 of the Tax Code. The City entered into a tax abatement
agreement with Boeing; and because the county must enter into any tax agreement with Boeing
under section 312.206(a) of the Tax Code within ninety days of the execution of the municipal
agreement, the county entered into the tax abatement agreement with Boeing subject to an attorney
general opinion concluding that Boeing is entitled to the tax abatement. See Request Letter, supra
note 1, at l-2.

       You first ask: “Is a tax phase-in agreement entered into by a county under authority of Tax
Code 5 312.206 required to comply with Tax Code 3 312.204[(a)] relating to municipalities?”
Request Letter, supra note 1, at 7. We conclude in the affirmative.

         Based on the information provided, we understand that the county seeks to exempt taxes on
the tangible personal property that Boeing will acquire for its tax-exempt leased facility located in
an area within the City of San Antonio and designated a readjustment zone pursuant to chapter 23 10
of the Government Code. Section 2310.407 of that chapter provides that “[dlesignation of an area
as a readjustment zone is also designation of the area as a reinvestment zone for: (1) tax increment
financing under Chapter 3 11, Tax Code; and (2) tax abatement under Chapter 3 12, Tax Code.” TEX.
GOV’T CODE ANN. 5 2310.407 (Vernon 2000).


          Section 3 12.204(a) of the Tax Code authorizes an eligible city to enter into a tax abatement
 agreement with the owner of taxable real property in a reinvestment zone within its taxing
jurisdiction by providing that:

                           The governing body of a municipality eligible to enter into tax
                  abatement agreements      . may agree in writing with the owner of
                  taxable realproperty that is located in a reinvestment zone, but that
                  is not in an improvement project financed by tax increment bonds, to
                  exempt from taxation a portion of the value of the real property or of
                  tangible personal property located on the real property, or both .

TEX. TAX CODE    ANN. 5 3 12.204(a) (Vernon Supp. 2000) (emphasis added). If a city executes a tax
abatement agreement with respect to property in a municipal reinvestment zone, other eligible taxing
units in which the property is located may also do so. Section 3 12.206(a) provides in pertinent part
that:

                          Ifproperty taxes on property located in the taxing jurisdiction
                  of a municipality are abated under an agreement made under Section
                  312.204 or 312.211: the governing body of each other taxing unit



         %&ion 3 12.211 deals with real property that is the subject of a voluntary cleanup agreement under section
361.606 of the Health and Safety Code and personal prop&y located on the real property. See TEX. TAX CODEANN.
$ 312.211(a) (Vernon Supp. 2000). A city may enter into an agreement with the “owner of property described by
                                                                                                      (continued...)
The Honorable        Susan D. Reed - Page 3                (JC-0300)




                     eligible to enter into tax abatement agreements under Section 3 12.002
                     in which the property is located may execute a written tax abatement
                     agreement with the owner oftheproperty not later than the 90th day
                     after the date the municipal agreement is executed. The agreement is
                     not required to contain terms identical to those contained in the
                     agreement with the municipality.       Section 312.2053 applies to an
                     agreement made by a taxing unit under this section in the same
                     manner as it applies to an agreement made by a municipality under
                     Section 312.204 or 312.211.

Id. 5 312.206(a) (emphasis added) (footnotes added); see also id. 5 312.206(c) (other taxing units
authorized to execute tax abatement agreements with owner of property in reinvestment zone in
city’s extraterritorial jurisdiction subject to restrictions in section 312.204 or 312.211, even if
municipality does not execute an agreement).

         Your question requires us to construe section 312.206(a). When construing a statute, “our
primary objective is to give effect to the legislature’s intent.” MitcheN Energy Corp. Y. Ashworth,
943 S.W.2d 436, 438 (Tex. 1997). To give effect to legislative intent, we construe a statute
according to its plain language. See RepublicBank Dallas v. Interkal, Inc., 691 S.W.2d 605,607-08
(Tex. 1985); Bouldin v. Bexar County Sherif’s Civil Serv. Comm’n, 12 S.W.3d 527, 529 (Tex.
App.-San Antonio 1999, no pet.). Statutory words and phrases must be “read in context and
construed according to the rules of grammar and common usage.” TEX. GOV’T CODE ANN.
5 311.011 (Vernon 1998). Finally, exemptions from taxation are not favored by the law, and
“[sltatutory exemptions are subject to strict construction because they undermine equality and
uniformity by placing a greater burden on some taxpayers rather than all.” Baptist Mem ‘Is Geriatric
Ctr. v. Tom Green County Appraisal Dist., 851 S.W.2d 938, 942 (Tex. App.-Austin           1993, writ
denied) (citing North Alamo Water Supply Corp. v. Willacy County AppraisalDist., 804 S.W.2d 894,
899 (Tex. 1991)). Courts apply this rule of strict construction to measures that effectively reduce
or allow items to escape taxation as they are tantamount to tax exemptions. See, e.g., Bullock v.
National Bancshares Corp., 584 S.W.2d 268, 271-72 (Tex. 1979); State Bd. of Ins. v. Petroleum
Cas. Co., 447 S.W.2d 666,668 (Tex. 1969); Texas Utils. Elec. Co. v. Sharp, 962 S.W.2d 723,726
(Tex. App.-Austin 1998, pet. denied). Tax abatement is a form of tax exemption or relief from ad
valorem taxes on property located in a reinvestment zone. See TEX. CONST. art. VIII, 5 l-g
(amendment to equal and uniform provision permitting legislature to authorize taxing units to grant




Subsection (a)” under section 312.211 or under section 312.204, but not under both sections. Id. 5 312.21 l(g). We do
not understand the real property in question to be the subject of a voluntary cleanup agreement.

         “Section 312.205    sets out certain %rms”   that must be included or addressed in a tax abatement   agreement.
See id. 5 312.205.
The Honorable      Susan D. Reed - Page 4                 (JC-0300)




tax exemptions or other tax relief from ad valorem property taxes on property located in
reinvestment zone to encourage development); Tex. Att’y Gen. Op. No. K-0092 (1999) (tax
abatement provision enacted to implement art. VIII, 9 l-g); TEX. TAX CODE ANN. 5 3 12.204(a)
(Vernon Supp. 2000) (city eligible to enter into tax abatement agreement may thereby agree “to
exempt from taxation a portion of the value of the real property or of tangible personal property”).

          By its terms, section 312.206(a) authorizes a tax abatement agreement only with the owner
of taxable real property. See TEX. TAX CODE ANN. $3 12.206(a) (Vernon Supp. 2000). A county’s
authority under section 312.206(a) is derivative of a city’s authority to enter into a tax abatement
agreement under section 312.204(a) of the Tax Code.4 See id. $9 312.204(a), .206(a). Section
312.204(a) authorizes a city to enter into an agreement with the “owner of taxable real property.”
Compare id. 5 312.204(a), with id. § 312.204(e) (eligible municipality authorized to execute tax
abatement agreement with owner or lessee of real property when property owned or leased by
certificated air carrier). Section 3 12.206(a) specifically provides that “[ilfproperty taxes on property
located in the taxing jurisdiction of a municipality are abated under an agreement made under
Section 312.204           each other taxing unit eligible         may execute a written tax abatement
agreement with the owner of theproperty.          .” Id. 5 3 12.206(a) (emphasis added). “Owner of the
property” here necessarily refers back to the owner of the taxable real property with whom the city
has executed an “agreement made under Section 312.204” in the preceding phrase. See
RepublicBank Dallas, 691 S.W.2d at 607 (to effect legislative intent, statute to be construed
according to its plain language); TEX. GOV’T CODE ANN. 9 311 ,011 (Vernon               1998) (word   and
phrases to be “read in context and construed according to the rules of grammar and common usage”).
Thus section 312.206(a) authorizes tax abatement agreements with the “owner of taxable real
property.”

         This construction is consistent with the tax abatement provisions of chapter 3 12. See Jones
v. Fowler, 969 S.W.2d 429,432 (Tex. 1998) (legislative intent to be determined from entire act not
simply from isolated portions of act); Sayre Y. Mullins, 681 S.W.2d 25, 27 (Tex. 1984) (in
determining meaning of statutory language, statute to be read as whole giving consideration to entire
act, its nature and object, and consequences that would follow fiorn particular construction).        As
discussed above, under section 312.204(a), an eligible city is authorized to enter a tax abatement
agreement only with the owner of the taxable real property. Pursuant to section 3 12.402, a county,
under its independent tax abatement agreement authority with respect to property located in a county
designated reinvestment zone, is also authorized to enter tax abatement agreements only with the
owner of taxable real property: “The commissioners court may execute a tax abatement agreement
with the owner of taxable real property located in a reinvestment zone designated under this
subchapter [C: Tax Abatement in County Reinvestment Zone].” TEX.TAXCODEANN.              5 312.402(a)
(Vernon Supp. 2000).’ Like the section 3 12.204(a) and 3 12.206(a) scheme, ifthe county enters into




        %?e also   id. 9 312.401 (Vernon 1992) (authorizing   county to designate reinvestment   zone in area of county
                                                                                                          (continued...)
The Honorable        Susan D. Reed - Page 5                   (JC-0300)




a tax abatement agreement under section 312.402(a), other taxing units in which the property is
located may also enter into agreements abating taxes on that property. See id. 4 312.402(b). It
would be an anomalous result if a city and a county under their independent authority could not enter
into a tax abatement agreement with persons other than the owner of taxable real property, but a
taxing unit, including a county, could do so under their derivative authority. The legislature could
not have intended such a result given that when it has desired to authorize a taxing unit to execute
a tax abatement agreement with persons other than the owner of taxable real property in chapter 3 12,
it has so expressly provided. Subsection(e) of section 3 12.204 authorizes an eligible city to execute
tax abatement agreements “with the owner or lessee of realproperty that is located in a reinvestment
zone to exempt horn taxation.      a portion of the value of the real property or of persona1 property,
or both, located within the zone and owned or leased by a certificated air carrier.” Id. 5 3 12.204(e).

         We do not believe that section 3 12.204(a) is permissive. See Baptist Mem ‘Is Geriatric Ctr.,
851 S.W.2d at 942 (statutory tax exemptions subject to strict construction).         Execution of the
agreement with the owner of taxable real property is not an optional “term” of the agreement, such
as the portion of the property to be exempted from taxation or the duration of the agreement, see
TEX. TAX CODE ANN. 5 312.206(c),             (e) (V ernon Supp. 2000), or the kind or number of
improvements to be made, with which a county need not comply. See id. 5 312.206(a) (“The
agreement is not required to contain terms identical to those contained in the agreement with the
municipality.“).  Rather, it is a prerequisite to the execution of the agreement in the first instance.
See id. (“each other taxing unit eligible      may execute a written tax abatement agreement with the
owner of the property”).

         You also ask: “May a county, pursuant to Tax Code 5 312.206, rely on a city’s agreement
to abate taxes on property located in its jurisdiction as the county’s sole authority to enter into an
agreement with the same property owner. 7” Request Letter, supra note 1, at 7. In essence, you ask
whether a county may enter into a tax abatement agreement with an entity that is not the owner of
taxable real property simply because a city has entered into an abatement agreement with that entity.
Based on our conclusion that, under section 3 12.206(a), acommissioners court is authorized to enter
into a tax abatement agreement only with the owner of taxable real property, we conclude in the
negative.

         If a section 312.206(a) county tax abatement agreement must be with the owner of taxable
real property, you next ask: “[Mlay Boeing be considered an ‘owner of taxable real property’ under
Tax Code 5 3 12.204(a) by virtue ofit owning and controlling a leasehold interest in tax-exempt real
property owned by the United States Government, and conveyed to the [GKDA], located within the
San Antonio Defense Economic Readjustment Zone that has been established at Kelly Air Force
Base?’ Id. We conclude in the negative.




that does not include area in taxing jurisdiction   of any municipality)
The Honorable   Susan D. Reed - Page 6            (X-0300)




         First, construing Boeing’s tax-exempt leasehold interest to qualify for tax abatement under
section 3 12.206(a) would require reading out ofthe statute the term ‘taxable” contrary to established
principles of statutory construction.     We must give effect to each word in a statute when possible
because it is a well-established rule of statutory construction that every word in a statute is presumed
to have been used for a purpose and that the legislature did not intend to do a useless act by putting
in a meaningless provision. See Laidlaw Waste Sys., Inc. v. City of Wilmer, 904 S.W.2d 656,659
(Tex. 1995); Barr v. Bernhard, 562 S.W.2d 844,849 (Tex. 1978); Jessen Assocs., Inc. v. Bullock,
531 S.W.2d 593,600 (Tex. 1975); Perkins Y.State, 367 S.W.2d 140,146 (Tex. 1963). Giving effect
to the term “taxable,” it is an inescapable conclusion that real property on which taxes are authorized
to be abated under section 312.206(a) must be taxable. While a leasehold interest in tax-exempt
real property that “may be [of] at least one year” duration is generally taxable, see TEX. TAX CODE
ANN. 5 25.07(a) (Vernon Supp. 2000), Boeing’s leasehold interest is tax-exempt pursuant to a
“grandfather” provision of the Development Corporation Act of 1979. See Request Letter, supra
note 1, at 5-6; see also TEX. REV. CIV. STAT. ANN. art. 5190.6,s 4B(k) (Vernon Supp. 2000). Thus,
even assuming that a leasehold interest constitutes ownership ofreal property, the leasehold interest
here is not taxable.

         Moreover, we do not believe a lessee of real property is an “owner of real property” within
the meaning of section 312.204(a). First, a lessee, by definition, is not the “owner” of the real
property. See, e.g., BLACK'S LAW DICTIONARY898 (7th ed. 1999) (defining “lease” as “[a] contract
by which a rightful possessor of real property conveys the right to use and occupy that property in
exchange for consideration, usu. rent.“); id. at 914 (defining “lessee” as [o]ne who has apossessory
interest in real or personal property under a lease; TENANT.“). Second, and more important, the
legislature clearly does not believe or intend “owner of real property” to encompass a lessee of that
property because when the legislature wishes to provide tax abatement to a lessee of real property,
it has done so expressly. Subsection (e) of section 312.204 expressly authorizes an eligible city to
execute tax abatement agreements with the owner or lessee of real property: “The governing body
of a municipality       may agree in writing with the owner or lessee of realproperty that is located
in a reinvestment zone to exempt from taxation          a portion of the value of the real property or
of personal property, or both, located within the zone and owned or leased by a certificated air
carrier.    .” TEX. TAXCODEANN. 5 3 12.204(e) (Vernon Supp. 2000). As the Texas Supreme Court
has said: “‘It is a rule of statutory construction that every word of a statute must be presumed to
have been used for a purpose. Likewise, we believe every word excluded from a statute must also
be presumed to have been excluded for a purpose.“’ Laidlaw Waste Sys., 904 S.W.2d at 659
(citation omitted). Ifthe legislature intended lessees ofreal property to be eligible for tax abatement
under section 3 12.204(a), it would have expressly so provided as it did in another section of the same
statute.

        We do not believe that Letter Opinion 98-001, construing section 3 12.402(d) which prohibits
a commissioners court from entering into a tax abatement agreement regarding property “owned or
leased by a member of the commissioners court,” supports a contrary interpretation. TEX. TAX CODE
ANN. 5 312.402(d) (Vernon Supp. 2000); see also Tex. Att’y Gen. LO-98-001.           Relying on the
The Honorable      Susan D. Reed - Page 7                  (X-0300)




ordinary meaning of the terms “own” and “owner,‘* this offIce in Letter Opinion 98-001 determined
that:

                  the terms “owned” and “owner” in chapter 3 I2 refer to property
                  interest that includes at least some degree of control over the property
                  and do not embrace amere beneficial or equitable interest in property
                  completely lacking such control. A person who holds legal title to
                  property and owns the property in fee simple is clearly an owner for
                  purposes of chapter 3 12. We also believe that the sole shareholder of
                  a corporation who has the authority to dispose of corporate assets
                  may be an owner of corporate property for purposes of the chapter.
                  We do not believe, however, that the owner of a very small
                  percentage of a publicly-held corporation’s shares can be said to own
                  corporate property for purposes of chapter 312.

Tex. Att’y Gen. LO-98-001, at 3 (footnote omitted) (emphasis added). Although Letter Opinion 98-
001 indicates that an “owner” for the purpose of chapter 312 may include the holder of property
interest including some degree of control short of legal title in fee simple, it cannot reasonably be
read to include a leasehold interest when such an interest is specifically and separately provided for
under chapter 3 12.

         Although you ask us only about section 3 12.206 of the Tax Code, a brief submitted by the
City of San Antonio argues that the county is authorized to enter into a tax abatement agreement
with Boeing, as the owner of the personal property on which taxes are to be abated, under section
31 I .0125 of the Tax Code.’ We disagree. While section 311.0125 does provide that a “taxing unit
other than a school district may enter into a tax abatement agreement with an owner of real or
personalproperty    in a reinvestment zone,” TEX. TAX CODE ANN. 3 3 11.0125 (Vernon Supp. 2000),
we believe section 31 I .Ol25 does not apply here for two reasons.

        First, section 311.0125’s application, in our opinion, is limited to tax increment financing
reinvestment zones. Unlike chapter 3 12 of the Tax Code dealing specifically and comprehensively
with tax abatement, chapter 3 11, the Tax Increment Financing Act, deals with the financing of
projects in a reinvestment zone, which must be done in accordance with a project and financing plan




         6The Oxford English Dictionary  defmes the term “owner” as “[o]ne who owns or holds something as his own;
a proprietor; one who has the rightful claim OTtitle to a thing (though he may not be in possession);,” XI OXFORD
ENGLISH DICTIONARY 6 (2d ed. 1989). Black’s Law Dictionary defmes “owner” as “[o]ne who has the right to possess,
use, and convey something; a proprietor.” BLACK’S LAW DICTIONARY 1130 (7th ed. 1999).

         ‘Brief from Frank J. Garza, San Antonio City Attorney,     to Honorable   John Comyn, Texas Attorney   General
at 8-9 (Aug. 1,200O) (on tile with Opinion Committee).
The Honorable      Susan D. Reed - Page 8                 (JC-0300)




for the reinvestment zone adopted by the zone’s board of directors with “tax increments”* remitted
by participating taxing units or proceeds of tax increment bonds or notes. See id. $5 3 11.001, .002,
.003,.004,.008,.010,.011,.013,.014,.015(Vemon1992&Supp.2000).                  AsdescribedbytheTexas
Supreme Court, the statute is “designed to aid . in financing public improvements in blighted or
underdeveloped areas[,]” and “[a]ny increase in ad valorem tax revenues from land within the zone
is then committed to the purchase of property, improvement of approved property, or retirement of
revenue bonds issued to provide funding for the approved projects.” City ofEl Paso v. El Paso
Community College Disk, 729 S.W.2d 296 (Tex. 1986). Section 3 11.0125 authorizes tax abatement
for personal and real property in a reinvestment zone, tax relief that is not otherwise authorized in
tax increment financing reinvestment zones. See TEX. TAX CODE ANN. ch. 3 11 (Vernon 1992 &
Supp. 2000); City ofEl Paso, 729 S.W.2d at 296 (increased real property tax revenues committed
to improvements).      Specifically, the statute authorizes a taxing unit, other than a school district, to
enter into tax abatement agreements regardless of whether the taxing unit “deposits or agrees
to deposit any portion of its tax increment into the tax increment fund[,]” TEX. TAX CODE ANN.
4 311.0125(a) (Vernon Supp. 2000); provides that to be effective, agreements to abate taxes on real
property must be approved by the reinvestment zone’s board of directors and any taxing unit that
levies real property taxes in the zone and deposits or has agreed to deposit tax increments into the
zone’s tax increment fund,see id. 3 3 11.0125(b); authorizes the zone’s board of directors to covenant
in connection with bonds or other obligations that the board will not approve real property tax
abatement agreements, see id. 5 311.0125(c); and provides that if a taxing unit enters into a tax
abatement agreement, taxes abated are not to be considered in calculating the unit’s “tax increment”
or the unit’s deposit to the tax increment fund for the reinvestment zone, see id. 5 3 11.0125(d).
Given its context and language, we construe section 3 11 .0125 to authorize tax abatement agreements
only with respect to property in a tax increment financing reinvestment zone. See Jones, 969 S.W.2d
at 432 (legislative intent to be determined from entire act not simply from isolated portions of act);
Baptist Mem ‘IS Geriatric Ctr., 851 S.W.2d at 942 (statutory tax exemptions subject to strict
construction).    We do not understand the readjustment zone in question to be the subject of a tax
increment financing plan.

          Second, because section 3 11.0125 of the Tax Code is a tax abatement provision rather than
 a tax increment financing provision, it does not apply to a readjustment zone under chapter 23 10 of
the Government Code. Like chapter 312 of the Tax Code, chapter 311 applies to a readjustment
zone through section 23 10.407 of the Government Code providing that “[dlesignation of an area as
 a readjustment zone is also designation of the area as a reinvestment zone for: (1) tax increment
financing under Chapter 3 11, Tax Code; and (2) tax abatement under Chapter 3 12, Tax Code.” TEX.
 GOV’T CODE ANN. 5 2310.407 (Vernon 2000) (emphasis added). Section 2310.407 by its terms
makes a readjustment zone eligible orily for tax increment financing under chapter 3 11; it does not
make such a zone eligible for tax abatement under chapter 311. See id. 5 2310.407 (Vernon Supp.



         ‘In general, the “tax increments”are taxes derived by a taxing unit from the difference between the appraised
value of all taxable real property located in a reinvestment zone for that year less the appraised value of the property
when the zone was established. See TEX.TAX CODE ANN. $ 311.012 (Vernon 1992). In other words, they are taxes
attributable to the increased value of the real property in the zone presumably due to its development.
The Honorable   Susan D. Reed - Page 9            (JC-0300)




2000); RepubZicBankDahs, 691 S.W.2d at 607 (to effect legislative intent, statute to be construed
according to its plain language); Laidlnw Waste Sys., Inc., 904 S.W.2d at 659 (every word of statute
presumed to be used for a purpose, and every word excluded born statute presumed to have been
excluded for a purpose). If the legislature had intended to make a readjustment zone eligible for tax
abatement pursuant to chapter 3 11, it would have so expressly provided as it did with respect to
chapter 312. CO~~U~~TEX.GOV’TCODEANN. 5 2310.407(l) (Vemon2000), with id. § 2310.407(2).
The Honorable   Susan D. Reed - Page 10          02-0300)




                                       SUMMARY

                         Section   312.206(a)   of the Tax Code authorizes          a
                commissioners court to enter into a tax abatement agreement only
                with the “owner of taxable real property,” and the owner of a
                leasehold interest in tax-exempt real property is not such an “owner
                of taxable property.”




                                              Attorney General of Texas



ANDY TAYLOR
First Assistant Attorney General

CLARK KENT ERVIN
Deputy Attorney General - General Counsel

SUSAN D. GUSKY
Chair, Opinion Committee

Sheela Rai
Assistant Attorney General - Opinion Committee